Exhibit 10.1

Compensation Arrangements with Outside Directors

In September 2012, the Board of Directors and its Compensation Committee
conducted their annual review of non-management (outside) director compensation
and approved no change in the quarterly retainer, meeting fees or committee
chairperson fees. Accordingly, outside directors continue to be paid:

 

  •  

a quarterly retainer of $20,000;

 

  •  

$2,000 for each in-person Board meeting attended; and

 

  •  

$2,000 for each in-person committee meeting attended.

Directors who attend a Board or committee meeting telephonically are paid 75% of
the applicable in-person meeting fee.

Chairpersons of the Compensation, Nominating & Governance and Information
Technology Oversight Committees are paid an additional annual fee of $13,500.
The Audit Committee chairperson is paid an additional annual fee of $22,500. In
addition, each outside director who was elected at FedEx’s 2012 annual meeting
received a stock option for 4,720 shares of FedEx common stock.